Case 20-10755-BLS   Doc 256-2   Filed 05/26/20   Page 1 of 5




                      EXHIBIT B
             Case 20-10755-BLS          Doc 256-2      Filed 05/26/20     Page 2 of 5




   A. Introduction and Reservations

    In connection with the Plan and Disclosure Statement, the following hypothetical liquidation
analysis (Liquidation Analysis) has been prepared by Debtors’ management with the assistance
of the Debtors’ advisors. This Liquidation Analysis is for all the Debtors on a consolidated basis.
Prior to the hearing to approve the Disclosure Statement, the Debtors may replace this Liquidation
Analysis with a revised Liquidation Analysis.

    This Liquidation Analysis should be read in conjunction with the Plan and the Disclosure
Statement.

    The Debtors, with the assistance of their financial advisors, have prepared this Liquidation
Analysis for the purpose of evaluating whether the Plan meets the so-called best interests test under
section 1129(a)(7) of the Bankruptcy Code. The Liquidation Analysis has been prepared assuming
the Debtors current Chapter 11 Cases convert to chapter 7 proceedings under the Bankruptcy Code
on June 22, 2020 (Conversion Date) and their assets are liquidated. A chapter 7 trustee (Trustee)
would be appointed or elected to commence the liquidation of all of the Debtors assets. The
liquidation is assumed to occur over a three-month period (the Wind Down Period). The
Liquidation Analysis is based on unaudited book values as of March 31, 2020, and these values,
in total, are assumed to be representative of the Debtors’ assets and liabilities as of the Conversion
Date. Values associated with Non-Debtor Affiliates are contained within such assets and liabilities.
However, the Liquidation Analysis does not include recoveries resulting from any potential
preference claims, fraudulent conveyance litigation, or other avoidance actions.

   Estimating recoveries in any hypothetical chapter 7 liquidation case is an uncertain process
due to the number of unknown variables. Thus extensive use of estimates and assumptions has
been made that, although considered reasonable by Debtors’ management and their advisors, are
inherently subject to significant business, economic and competitive uncertainties and
contingencies beyond the control of the Debtors. THE DEBTORS MAKE NO
REPRESENTATIONS OR WARRANTIES REGARDING THE ACCURACY OF THE
ESTIMATES AND ASSUMPTIONS OR A TRUSTEE’S ABILITY TO ACHIEVE
FORECASTED RESULTS. IN THE EVENT THE CHAPTER 11 CASES ARE CONVERTED
TO CHAPTER 7, ACTUAL RESULTS MAY VARY MATERIALLY FROM THE ESTIMATES
AND PROJECTIONS SET FORTH IN THE LIQUIDATION ANALYSIS.

    The Liquidation Analysis indicates the estimated values that would be obtained upon
disposition of assets pursuant to a hypothetical chapter 7 liquidation.

    In preparing the Liquidation Analysis, the amount of Allowed Claims have been projected
based upon a review of scheduled Claims and all Proofs of Claims associated with pre-petition and
post-petition obligations. Additional Claims were estimated to include certain post-petition
obligations on account of which Claims have not been asserted, but which would be asserted in a
hypothetical chapter 7 liquidation. These potential Claims are primarily comprised of unused
tickets, pension and related obligations, and lease and contract rejections including additional
Administrative Claims relating to damages for breach of contracts and leases that were assumed
during the Chapter 11 Cases. In the event litigation were necessary to resolve Claims asserted in a
             Case 20-10755-BLS        Doc 256-2      Filed 05/26/20    Page 3 of 5




chapter 7 liquidation, the delay could be prolonged and Claims could further increase. The effects
of this delay on the value of distributions under the hypothetical liquidation have not been
considered. No Order or finding has been entered by the Bankruptcy Court estimating or otherwise
fixing the amount of Claims at the estimated amounts set forth in the Liquidation Analysis. THE
ESTIMATED AMOUNT OF ALLOWED CLAIMS SET FORTH IN THE LIQUIDATION
ANALYSIS SHOULD NOT BE RELIED UPON FOR ANY OTHER PURPOSE, INCLUDING,
WITHOUT LIMITATION, ANY DETERMINATION OF THE VALUE OF ANY
DISTRIBUTION TO BE MADE ON ACCOUNT OF ALLOWED CLAIMS UNDER THE
PLAN. THE ACTUAL AMOUNT OF ALLOWED CLAIMS IN THE CHAPTER 11 CASES
COULD MATERIALLY AND SIGNIFICANTLY DIFFER FROM THE AMOUNT OF
CLAIMS ESTIMATED IN THE LIQUIDATION ANALYSIS. THE PROJECTED
HYPOTHETICAL RECOVERY RANGE IN A CHAPTER 7 LIQUIDATION DESCRIBED
HERE IS BASED ON CONSOLIDATED DEBTORS.

   B. Assumptions and Notes

   The Liquidation Analysis refers to certain categories of Assets, liquidation costs, and Claims.
The following notes describe significant assumptions associated within each category.

Assets

1. Cash. This represents remaining cash following repayment of the DIP loan. The Liquidation
Analysis assumes no remaining cash as of the Conversion Date.

2. Accounts Receivable. Accounts Receivable represents amounts owed to the Debtors by various
parties. The Liquidation Analysis assumes no outstanding receivables as of the Conversion Date.

3. Prepaid Expenses and Other Current Assets. Other Current Assets include items such as
deferred income taxes, various prepaid expenses and various deposits. The Liquidation Analysis
assumes no recovery for deferred income taxes, prepaid expenses, or deposits.

4. Aircraft and Other Flight Equipment. This includes owned aircraft, engines, and rotables,
miscellaneous ground service equipment, as well as aircraft under capital lease. The aggregate
estimated recovery is assumed to be between 29% and 39%.

5. Other Property and Equipment. This primarily consists of land, buildings, technology,
leasehold improvements, and furniture and fixtures. The Liquidation Analysis assumes no
recovery for other property and equipment.

6. Intangible Assets, net of amortization. This includes trademarks and domain name licenses,
customer relationships, goodwill, and airline code share agreements. The Liquidation Analysis
assumes no recovery for intangible assets.

7. Other Assets. These include certain long-term investments. The analysis estimates between
75.0% and 100.0% recovery of certain long-term investments.
             Case 20-10755-BLS        Doc 256-2     Filed 05/26/20     Page 4 of 5




Cost of Asset Liquidation
8. Operating Expenses. This includes estimated expenses that would be incurred during the Wind-
Down Period, including wages and benefits for employed personnel, aircraft storage costs, and
general overhead costs.

9. Liquidation Trust Professional Fees. This includes fees and expenses incurred by the Trustee’s
legal and professional counsel associated with the wind-down of the Debtors’ estates. These fees
are estimated to be between 2.7% and 3.0% of the gross liquidation proceeds available for
distribution.

10. Chapter 7 Trustee Fees. These include fees that would be payable to the Trustee by each
Debtor in accordance with the section 326 of the Bankruptcy Code. Trustee Fees are estimated to
be 3.0% of the total asset recovery value, excluding Cash.

Claims

11. DIP Claims. The Liquidation Analysis assumes the Debtors’ debtor-in-possession lenders
would have a senior secured super-priority claim against each of the Debtors for the outstanding
balance of the Debtors’ post-petition debtor-in-possession financings.

12. Chapter 11 Administrative Claims. Prior to determining what proceeds would be available for
general unsecured creditors under a chapter 7 proceedings, liquidation proceeds would be reduced
in order to satisfy Chapter 11 Administrative Claims that are senior to General Unsecured Claims,
including any incremental Administrative Claims that may result from the termination of the
Debtors’ businesses and the liquidation of their assets.

13. Professional Fee Claims. The Liquidation Analysis assumes allowable Professional Fee
Claims incurred during the period from Petition Date through the Conversion Date are paid in full
on the Conversion Date.

14. Priority Tax Claims. Includes allowable Priority Tax Claims as defined in the Plan.
                                Case 20-10755-BLS                          Doc 256-2                 Filed 05/26/20                    Page 5 of 5


                                                                                Ravn Air Group, Inc.
                                                                            Chapter 7 Liquidation Analysis
                                                                                    May 25, 2020
                                                                                    ($ in millions)

                                                                                             Estimated             Recovery Estimate $            Recovery Estimate %
Asset Recovery Estimates                                  Notes                             Book Value*           Low             High            Low             High
   Cash                                                     1                                         0.0    $         -      $         -               n/a             n/a
   Accounts Receivable                                      2                                         0.0                -                -             n/a             n/a
   Prepaid Expenses and Other Current Assets                3                                         5.6                -                -             0%              0%
   Aircraft and Other Flight Equipment                      4                                        89.0             26.1             34.8            29%             39%
   Other Property and Equipment                             5                                        42.1                -                -             0%              0%
   Intangible assets, net of amortization                   6                                        41.2                -                -             0%              0%
   Other Assets                                             7                                         1.5              1.1              1.5            75%            100%
Gross Estimated Liquidation Proceeds Available for Distribution                         $          179.4     $         27.2        $     36.3         15%             20%
Cost of Asset Liquidation
  Operating Expenses                                        8                                                $         (11.7)      $     (11.7)
  Liquidation Trust Professional Fees                       9                                                           (1.5)             (1.5)
  Chapter 7 Trustee Fees                                   10                                                           (0.8)             (1.1)
Net Estimated Liquidation Proceeds Available for Distribution                                                $         13.2        $     22.0

Administrative Claims, Professional Fee Claims,                         Estimated Claims Range                     Recovery Estimate $            Recovery Estimate %
Priority Tax Claims, DIP Claims                                         Low               High                    Low             High            Low             High
   DIP Claims                                              11      $         36.0     $        36.0          $        13.2    $        22.0            37%             61%
   Chapter 11 Administrative Claims                        12                 1.0               2.0                     -                -              0%              0%
   Professional Fee Claims                                 13                  -                 -                      -                -              n/a             n/a
   Priority Tax Claims                                     14                  -                2.9                     -                -              n/a             0%

                                                                        Estimated Claims Range                     Recovery Estimate $            Recovery Estimate %
Distribution of Funds by Claims Class                                   Low               High                    Low             High            Low             High
   Class 1 - Prepetition Secured Creditor Claims                   $          68.3     $             68.3    $             -       $      -             0%               0%
   Class 2 - Other Secured Claims                                                -                     -                       -              -         n/a              n/a
   Class 3 - Priority Claims                                                     -                    4.1                      -              -         n/a              0%
   Class 4 - General Unsecured Claims**                                      125.5                 148.9                       -              -         0%               0%
   Class 5 - Subordinated Claims                                                 -                     -                       -              -         n/a              n/a
   Class 6 - Equity Interests                                                    -                     -                       -              -         n/a              n/a
   Less: Prepetition Secured Creditor Deficiency Claims                       (68.3)                (68.3)                 n/a             n/a          n/a              n/a
Total Proceeds Distributed                                         $         162.5      $          193.9     $         13.2        $     22.0           8%            11%

* Book Value is based on the Debtors' March 31, 2020 unaudited balance sheet data, unless otherwise noted.
** Class 4 - General Unsecured Claims includes DIP Deficiency Claims and Prepetition Secured Creditor Deficiency Claims.
